Citation Nr: 0327978	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel



INTRODUCTION


The veteran served on active duty from December 1990 to May 
1991.

In November 2001, the veteran filed a claim of entitlement to 
service connection for PTSD.  In a May 2002 decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania (the RO), service connection was granted for 
PTSD and a 10 percent disability rating was assigned. The 
veteran appealed the matter of the assigned disability rating 
to the Board of Veterans' Appeals (the Board). 

Other Issues 

In the veteran's Notice of Disagreement dated August 2002, he 
raised claims for service connection for a variety of other 
psychiatric disorders, including depressive disorder, bipolar 
disorder, anxiety disorder, intermittent explosive disorder 
and alcohol abuse.  It is unclear whether the veteran is 
raising these claims as secondary to the PTSD or as direct 
service connection claims.  Additionally, in a statement in 
July 2002 he raised a claim for sexual dysfunction as result 
of the medication for his PTSD.  Because issues have not yet 
been adjudicated by the RO, they are necessarily not in 
appellate status and they are referred to the RO for 
appropriate action.  See 38 U.S.C.A. § 7105 (West 2002).


REMAND

The veteran is seeking a rating in excess of the currently 
assigned 10 percent for PTSD. 

As noted by the veteran's accredited representative in a July 
2003 appellant's brief, after the RO certified the veteran's 
appeal to the Board and transfer the claims file the veteran 
submitted a completed authorization for release records form 
for the Dubois Regional Medical Center Behavioral Health 
Center, asserting that he was treated there periodically for 
his mental issues from September 2001 to June 2003.  
These records have not been obtained.  The Board believes 
that obtaining all medical treatment identified by the 
veteran, in particular treatment records from DRMC Behavioral 
Health Center from March 2002 to the present, is warranted.  

The Board additionally notes, as alluded to in the 
introduction, that the veteran appears to have been diagnosed 
with, or contends that he has, a variety of psychiatric 
disabilities.  To the extent that it may be necessary after 
additional medical evidence is obtained, the agency of 
original jurisdiction should consider the possibility of 
another psychiatric examination to further delineate the 
veteran's service-connected symptomatology.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) [the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, the amended 
"duty to notify" requires that VA notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

The veteran has not been given notice of the division of 
responsibilities between him and VA in obtaining evidence 
necessary to substantiate his claim for increased disability 
rating.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  The veteran should be contacted and 
asked to provide the names and locations 
of all health care providers who have 
examined or treated him for psychiatric 
problems since his discharge from 
military service in May 2001, to include 
any hospitalization or treatment for 
alcohol abuse.  VBA should then attempt 
to secure all such records, including 
from DRMC Behavioral Health Center.  Any 
records so obtained should be associated 
with the veteran's VA claims folder.  

2.    After reviewing any medical 
evidence so obtained, and taking into 
consideration the veteran's claims of 
entitlement for service connection for 
additional psychiatric disability, VBA 
should consider whether additional 
psychological or psychiatric testing is 
necessary in order to more clearly 
identify which psychiatric disorders are 
present and the symptomatology 
associated with each.  The report of any 
additional testing and examination which 
is completed should be associated with 
the veteran's VA claims folder. 

3.  VBA must review the claims file and 
ensure that all notification and other action 
required by the VCAA, VA regulations and 
court decisions is completed.

4.  Thereafter, VBA should readjudicate the 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
veteran should be given an appropriate 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






